 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 1 of 17 PAGEID #: 5421



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT CINCINNATI

 UNITED STATES OF AMERICA                   )   JUDGE BLACK
                                            )
       Plaintiff,                           )   CASE NO. 1:10-CR-014
 v.                                         )
                                            )
 ERIC DUKE,                                 )
 SSN: ***-**-3457                           )
                                            )
       Defendant                            )
                                            )
       and                                  )   MOTION TO QUASH WRIT OF
                                            )   CONTINUING GARNISHMENT
 LCNB NATIONAL BANK, IN ITS                 )
 CAPACITY AS TRUSTEE FOR THE                )
 ROBERT E. TEVLIN AND FRANCES M.            )
 TEVLIN MEMORIAL TRUST                      )
                                            )
       Garnishee.                           )

      LCNB National Bank, in its Capacity as Trustee for the Robert E. Tevlin and

Frances M. Tevlin Memorial Trust (“LCNB”) hereby moves the Court to quash the Writ

of Continuing Garnishment (the “Writ,” Doc. 285). A memorandum supporting this

motion is attached.

                                       Respectfully submitted,

                                       /s/ Chad R. Ziepfel
                                       Chad R. Ziepfel (0084274)
                                       Taft Stettinius & Hollister LLP
                                       425 Walnut Street, Suite 1800
                                       Cincinnati, Ohio 45202
                                       Ph: (513) 357-9368
                                       Fx: (513) 381-0205
                                       cziepfel@taftlaw.com
                                       Attorney for Garnishee LCNB National Bank, in its
                                       capacity as Trustee for the Robert E. Tevlin Trust
    Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 2 of 17 PAGEID #: 5422



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT CINCINNATI


    UNITED STATES OF AMERICA                           )   JUDGE BLACK
                                                       )
          Plaintiff,                                   )   CASE NO. 1:10-CR-014
                                                       )
    v.                                                 )
                                                       )
    ERIC DUKE,                                         )
    SSN: ***-**-3457                                   )
                                                       )
          Defendant                                    )
                                                       )   MEMORANDUM IN SUPPORT OF
          and                                          )   MOTION TO QUASH WRIT OF
                                                       )   CONTINUING GARNISHMENT
    LCNB NATIONAL BANK, IN ITS                         )
    CAPACITY AS TRUSTEE FOR THE                        )
    ROBERT E. TEVLIN AND FRANCES M.                    )
    TEVLIN MEMORIAL TRUST                              )
                                                       )
          Garnishee.


     I.   INTRODUCTION

          The United States’ efforts to force LCNB National Bank (“LCNB”) to distribute

funds from a discretionary trust to pay a portion of Mr. Duke’s restitution order violates

Ohio law.

          LCNB is the successor trustee of the Robert E. Tevlin and Frances M. Tevlin

Memorial Trust (the “Tevlin Trust”).1 The Tevlin Trust is a discretionary trust with a

support standard; as trustee, LCNB has sole and exclusive discretion to make



1The Tevlin Trust was originally titled the “Rovert E. Tevlin Trust Agreement,” but was later renamed.
See First Amendment of the Robert E. Tevlin Trust Agreement Dated June 8, 2012 at ¶ 3.

                                                   2
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 3 of 17 PAGEID #: 5423



distributions necessary for the medical care, comfortable support and maintenance, and

education of the beneficiaries.

       One beneficiary of the Tevlin Trust, Defendant Eric Duke, is subject to an unpaid

restitution order in the amount of $2,073,729.50. The Writ of Continuing Garnishment

(the “Writ,” Doc. 285) improperly instructs LCNB to make a forced distribution of trust

funds to the United States to apply toward Mr. Duke’s restitution order.

       Under Ohio law, a creditor cannot attach a beneficiary’s interest in, or compel a

distribution from, a discretionary trust. In an attempt to get around this prohibition, the

United States and the other beneficiaries entered into a private settlement agreement

directing the trustee to divide the trust into six equal portions and distribute one

portion to each of the beneficiaries (thereby terminating the trust). The private

settlement agreement also directs the trustee to pay Mr. Duke’s portion directly to the

United States.

       While the Ohio Trust Code permits certain parties to a trust to enter into private

settlement agreements, the agreement in this case violates numerous provisions of Ohio

law and is thus invalid and unenforceable. Mr. Duke’s interest in the Tevlin Trust

remains discretionary, and thus free from attachment and levy by the United States.

 II.   BACKGROUND

          a. The Tevlin Trust

       The Tevlin Trust was created as a revocable living trust on June 8, 2012, and was

to be funded through an IRA and a pour-over provision in Mr. Tevlin’s will. The Tevlin

Trust was amended twice before Mr. Tevlin’s death on April 24, 2017, upon which it

                                             3
    Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 4 of 17 PAGEID #: 5424



became irrevocable.2 The six beneficiaries of the Tevlin Trust are Janice King, Andrew

King, Douglas King (together, the “King Beneficiaries”), Linda Pearce, Nicole Pearce

(together, the “Pearce Beneficiaries”), and Mr. Duke.

        The Tevlin Trust is a discretionary trust with a support standard. It directs the

trustee to create a “Family Trust” containing a sum equal to the largest amount that

could pass free of federal estate tax at the time of Mr. Tevlin’s death ($5,490,000).3 The

trustee is then directed to make distributions to the beneficiaries that “in Trustee’s sole

and uncontrolled discretion may determine to be necessary and proper, for the medical

care, comfortable support and maintenance of each of said beneficiaries and the proper

education of such beneficiaries.”4 The Tevlin Trust contains several other provisions

making it clear that the trustee has full and exclusive discretion to make (or not make)

distributions to the beneficiaries:

        the intent of the Grantor being that a beneficiary may continue to live to the
        fullest degree possible in the manner to which he or she has become
        accustomed and not for the purpose of preserving assets for ultimate
        distribution to other beneficiaries. Such distributions of net income or
        principal may be made to any one or more of said beneficiaries to the
        exclusion of any of the others, and may be made to any one or more of them
        without regard to the amount or amounts distributed to or for the benefit
        of any other one.5

        The determinations from time to time of the Trustee as to the beneficiary or
        beneficiaries to whom such payments of net income or principal are to be
        made and the amounts of such payments shall be final, binding and
        conclusive upon all persons whomsoever.6


2 The Tevlin Trust and both amendments are attached as Exhibit 1.
3 Ex. 1, Tevlin Trust at § 4.3.a.
4 Ex. 1, Tevlin Trust at § 4.3.c.
5 Ex. 1, Tevlin Trust at § 4.3.c.
6 Ex. 1, Tevlin Trust at § 4.3.c.


                                                   4
    Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 5 of 17 PAGEID #: 5425



            b. Underlying Litigation And The Private Settlement Agreement

        In January 2010, more than two years prior to the creation of the Tevlin Trust,

Mr. Duke was charged with various crimes in the above-captioned case. He pled guilty

to some of the charges and, as part of his sentence, was ordered to pay $2,073,729.50 in

restitution.7 The restitution order remains unpaid.

        The United States is attempting to obtain money from the Tevlin Trust to apply

to Mr. Duke’s restitution liability. On July 17, 2018, the United States obtained the Writ

seeking to attach Mr. Duke’s interest in the Tevlin Trust. At the time the Writ was

issued, there was no trustee of the Tevlin Trust.

        On September 25, 2018, the King Beneficiaries filed a complaint in Delaware

County Probate Court. The complaint did not seek to modify the provisions of, or

terminate, the Tevlin Trust. Instead, the King Beneficiaries sought (1) a declaratory

judgment that, due to the government’s garnishment efforts, Mr. Duke’s interest in the

Tevlin Trust was forfeited (under the forfeiture provisions); and (2) appointment of

LCNB as trustee of the Tevlin Trust.8         Mr. Duke and the Pearce Beneficiaries were

named as defendants.

        On November 1, 2018, the King Beneficiaries made a motion to equally divide

the Tevlin Trust and appoint LCNB as trustee of their portion.9 In that motion, the King




7 Amended Judgment in a Criminal Case (Doc. 267), United States v. Duke, No. 1:10-cr-14 (S.D. Ohio May
16, 2013);
8 The Delaware County Probate Court complaint is attached as Exhibit 2.
9 The Motion to Divide the Tevlin Trust and Appoint LCNB, N.A. as Trustee of Plaintiffs’ Trust is

attached as Exhibit 3.

                                                   5
     Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 6 of 17 PAGEID #: 5426



Beneficiaries assert that trust division is permitted under § 5.1.15, which gives the

trustee the authority to:

           divide any Trust or Trust share…into separate Subtrusts or Trust shares with
           identical provisions as Trustee deems appropriate in fulfilling Grantor’s overall
           estate plan…Each Subtrust or Trust share shall be funded with property that is
           fairly representative of the net appreciation and/or depreciation of all property
           held in Trust.

The Delaware County Probate Court never ruled on the King Beneficiaries’ motion.

Instead, the Delaware County matter was purportedly resolved through a private

settlement agreement (the “PSA”) that equally divided the Tevlin Trust among the six

beneficiaries, terminated the Trust, and directed the trustee to distribute the shares to

the beneficiaries.10

           Though the PSA is titled “Robert E. and Francis M. Tevlin Trust Settlement

Agreement, December 2018,” it is otherwise undated. The parties to the PSA are the

King Beneficiaries, the Pearce Beneficiaries, the Ohio Attorney General, and the United

States. Though Mr. Duke is a beneficiary of the Tevlin Trust and a named defendant in

the Delaware County matter, he is not a party to the PSA. Instead, the PSA asserts that

the United States can enter into the PSA on Mr. Duke’s behalf because it “is a judgment

creditor of and the owner of Eric D. Duke’s interest in the Tevlin Trust by way of a

criminal restitution judgment and federal and Ohio law.”11 The PSA further claims that

the:




10   The PSA is attached as Exhibit 4.
11   Ex. 4, PSA at p.1, Introduction.

                                                6
     Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 7 of 17 PAGEID #: 5427



         United States has a statutory lien “on all property and rights to property of
         the person [] as if the liability of the person fined were a liability for a tax
         assessed under the Internal Revenue Code of 1986.” 18 U.S.C. §§ 3613(c),
         (f). Ohio law, under Chapter 5805 of the Revised Code, recognizes the
         United States rights to attach Duke’s interest in the trust.”12

The PSA asserts that “it has become impossible to achieve the purposes of the trust;”

“the United States has lawfully executed against the interest of one of the named

beneficiaries;” and “the distribution standard is unworkable for a pot trust, especially

with beneficiaries that have wildly divergent interests and needs.”13 The PSA contends

that as a result of these facts, and pursuant to § 5.1.5 of the Tevlin Trust, the

beneficiaries are terminating the trust, splitting it into six equal shares, and distributing

equal shares to the trust beneficiaries (with Mr. Duke’s share going to the United

States).14

         On December 26, 2018, the King Beneficiaries and the Pearce Beneficiaries jointly

moved the Delaware County Probate Court for the entry of an agreed order

incorporating the terms of the PSA.15 On December 27, the court granted the motion

and entered an Agreed Judgment Entry that, inter alia, (i) terminates the Tevlin Trust;

(ii) incorporates the PSA; (iii) orders that the assets of the Tevlin Trust be divided and

distributed pursuant to the PSA; and (iv) grants default judgment against Mr. Duke.16




12 Ex. 4, PSA at p.1, ¶ 4.
13 Ex. 4, PSA at p. 3, § 1.4.
14 See Exhibit 4, PSA at p. 4, §§ 1.5, 1.6, 1.7.
15 The Joint Motion for Entry of Agreed Entry is attached as Exhibit 5.
16 The Agreed Judgment Entry is attached as Exhibit 6.


                                                     7
     Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 8 of 17 PAGEID #: 5428



         The PSA also appointed LCNB as the trustee of the Tevlin Trust.17 On January

10, 2019, LCNB accepted its appointment as successor trustee subject to certain

enumerated conditions.18 In accepting the appointment, LCNB agreed to

         execute the PSA terms to the extent it is required to do so by law, and such
         qualification includes, without limitation, the ability to seek legal resolution
         on the proper distribution of Eric Duke’s trust share. LCNB may therefore
         seek legal assistance and may initiate legal action as to the proper
         distribution of Eric Duke’s trust share, and any costs associated with such
         legal assistance or legal action shall be borne solely by Eric Duke’s trust
         share.19

On February 5, 2019, the United States served LCNB with the Writ.

III.     ARGUMENT

         Mr. Duke’s restitution order operates as a statutory lien on all of his “property

and rights to property” as if the restitution order were “a liability for a tax assessed

under the Internal Revenue Code of 1986.” 18 U.S.C. § 3613(c). As a creditor, the

United States is only entitled to obtain a writ of garnishment against property in which

Mr. Duke has “a substantial nonexempt interest.” 28 U.S.C. § 3205(a).

         The nature of Mr. Duke’s interest in the Tevlin Trust is governed by state law.

Bank One Ohio Trust Co. v. United States, 80 F.3d 173, 175 (6th Cir. 1996) (citing Aquilino v.

United States, 363 U.S. 509, 513, 80 S.Ct. 1277, 4 L.Ed.2d 1365 (1960) and Morgan v.

Commissioner, 309 U.S. 78, 82, 60 S.Ct. 424, 84 L.Ed. 585 (1940)). Because it is a

discretionary trust, Mr. Duke does not, under Ohio law, have an interest in the Tevlin

Trust subject to garnishment by creditors. Domo v. McCarthy, 66 Ohio St. 3d 312, 317,


17 Ex. 4, PSA at p. 3, § 1.1.
18 The LCNB Acceptance as Successor Trustee (“Acceptance”) is attached as Exhibit 7.
19 Ex. 7, Acceptance at ¶ 5.


                                                   8
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 9 of 17 PAGEID #: 5429



612 N.E.2d 706 (1993); Scott v. Bank One Tr. Co., 62 Ohio St. 3d 39, 45, 577 N.E.2d 1077

(1991); see also Ohio Rev. Code §§ 5805.04(B), and 5805.04(E).

       Likely recognizing Ohio’s prohibition against compelled distributions from

discretionary trusts, the United States attempted to force a distribution of Mr. Duke’s

interest in the Tevlin Trust through the PSA and Agreed Judgment Entry. The PSA and

Agreed Judgment Entry violate numerous provisions of the Ohio Trust Code, and are

thus invalid. First, the PSA does not satisfy the party requirement of Ohio Rev. Code §

5801.10(B)(1). Second, the PSA cannot bind Mr. Duke since he was not a party to the

agreement. Ohio Rev. Code § 5801.10(E). Third, the PSA improperly modifies the

beneficiaries’ interest in the trust. Ohio Rev. Code § 5801.10(C). Fourth, the PSA

improperly terminates the trust. Ohio Rev. Code § 5801.10(C). Fifth, and most

importantly, the purpose of PSA is to allow a creditor (the United States) to attach Mr.

Duke’s interest in, and compel a distribution from, a discretionary trust, which is

prohibited by Ohio law.

       Mr. Duke does not have an interest in the Tevlin Trust that is subject to

attachment by the United States. Consequently, the Writ must be quashed. See 28

U.S.C. § 3205(c)(1).

          a. The United States Cannot Attach Mr. Duke’s Interest In The Tevlin
             Trust Because It Is A Discretionary Trust

       The Tevlin Trust is a discretionary trust with a support standard. It directs the

trustee to make distributions to the beneficiaries that “in Trustee’s sole and

uncontrolled discretion may determine to be necessary and proper, for the medical care,


                                             9
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 10 of 17 PAGEID #: 5430



comfortable support and maintenance of each of said beneficiaries and the proper

education of such beneficiaries.”20 See Pack v. Osborn, 2008-Ohio-90, ¶ 17, 117 Ohio St.

3d 14, 881 N.E.2d 237 (“Trusts that give the trustee the ‘sole and absolute’ discretion to

make income and principal distributions for a beneficiary's medical care, care, comfort,

maintenance, health, welfare, and general well-being are discretionary trusts, but the

trustee must base his or her decisions on the needs of the beneficiary, and his or her

discretion can be judged by that standard (‘support standard’).”) (citing Restatement of

the Law 3d, Trusts (2003), Section 50).

         The Tevlin Trust contains several provisions making it clear that the trustee has

full and exclusive discretion to make (or not make) distributions to the beneficiaries:

         the intent of the Grantor being that a beneficiary may continue to live to the
         fullest degree possible in the manner to which he or she has become
         accustomed and not for the purpose of preserving assets for ultimate
         distribution to other beneficiaries. Such distributions of net income or
         principal may be made to any one or more of said beneficiaries to the
         exclusion of any of the others, and may be made to any one or more of them
         without regard to the amount or amounts distributed to or for the benefit
         of any other one.21

         The determinations from time to time of the Trustee as to the beneficiary or
         beneficiaries to whom such payments of net income or principal are to be
         made and the amounts of such payments shall be final, binding and
         conclusive upon all persons whomsoever.22

         Under Ohio law, a beneficiary in a discretionary trust “has no definitely

ascertainable interest.” Thomas v. Harrison, 24 O.O.2d 148, 191 N.E.2d 862 (Cuyahoga

County Prob. 1962). Accordingly, a creditor of a discretionary trust beneficiary cannot


20 Ex. 1, Tevlin Trust at § 4.3.c.
21 Ex. 1, Tevlin Trust at § 4.3.c.
22 Ex. 1, Tevlin Trust at § 4.3.c.


                                              10
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 11 of 17 PAGEID #: 5431



compel a distribution from the trust. Domo v. McCarthy, 66 Ohio St. 3d 312, 317, 612

N.E.2d 706 (1993) (“discretionary trust cannot be reached by appellant as creditor of

[beneficiary].”) (citations omitted); Scott v. Bank One Tr. Co., 62 Ohio St. 3d 39, 45, 577

N.E.2d 1077 (1991) (“McCombe would continue to be the beneficiary of a discretionary

trust, the property of which his creditors cannot reach.”) (citations omitted)

       The prohibition against creditors compelling distribution of a beneficiary’s

interest in a discretionary trust has been codified in Ohio:

       whether or not a trust contains a spendthrift provision, a creditor of a
       beneficiary may not compel a distribution that is subject to the trustee’s
       discretion, even if the discretion is expressed in the form of a standard of
       distribution or the trustee has abused the discretion.

              Ohio Rev. Code § 5805.04(B)

       Even if a trust does not contain a spendthrift provision, to the extent a
       beneficiary’s interest in a trust is subject to the exercise of the trustee’s
       discretion, whether or not such discretion is subject to one or more
       standards of distribution, the interest may not be ordered sold to satisfy or
       partially satisfy a claim of the beneficiary’s creditor or assignee.

              Ohio Rev. Code § 5805.04(E)

There are no applicable exceptions to this rule. As long as the Tevlin Trust remains a

discretionary trust, Mr. Duke does not have an interest subject to compelled distribution

by the United States.

          b. The PSA And Agreed Judgment Entry Violate Ohio Law

       The United States is attempting to use the PSA as an end run around the rule

prohibiting forced distributions from discretionary trusts. Through the PSA and

Agreed Judgment Entry, the United States (with the assistance of the King and Pearce


                                              11
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 12 of 17 PAGEID #: 5432



Beneficiaries) is trying to modify the trust (splitting it into equal shares) and then

terminate the trust (forcing the trustee to distribute Mr. Duke’s share to the United

States). The Ohio Trust Code permits certain persons to enter into private settlement

agreements with respect to trust agreements. Ohio Rev. Code § 5801.10. But the PSA in

this case violates numerous provisions of Ohio law.

                  i. The PSA does not satisfy the party requirement of Ohio Rev. Code
                     § 5801.10(B)(1)

       A private settlement agreement must be executed by two of the following

categories of persons/entities, or their representatives under the representation

provisions of Ohio Rev. Code Chapter 5803:

              (a) The settlor if living and if no adverse income or transfer tax results
                  would arise from the settlor's participation;

              (b) The beneficiaries;

              (c) The currently serving trustees;

              (d) Creditors, if their interest is to be affected by the agreement.

Ohio Rev. Code § 5801(B)(1). Neither the settlor nor the trustee were parties to the PSA.

Accordingly, the PSA is only valid if it is executed by the beneficiaries and the creditors

(if their interest is to be affected by the agreement). Even if we assume that the United

States is the only creditor whose interest is to be affected by the PSA, the PSA is still

invalid because it was not executed by all of the beneficiaries. The King and Pearce

Beneficiaries are parties to the agreement, but Mr. Duke is not.




                                             12
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 13 of 17 PAGEID #: 5433



           Instead, the United States purports to execute the PSA on Mr. Duke’s behalf.23

But the United States is not a proper representative of Mr. Duke. Ohio Rev. Code

Chapter 5803 identifies several situations where a party can be represented by another

party in regards to a trust. Nothing in Chapter 5803 permits a judgment creditor to act

as a representative of a trust beneficiary for any purpose, let alone to terminate a trust

and compel distribution of the beneficiary’s entire share to the creditor.

           Consequently, the PSA invalid because it is not executed by two of the required

categories of persons/entities.

                       ii. The PSA cannot bind Mr. Duke since he was not a party to the
                           agreement

           The fact that Mr. Duke was not a party to the PSA also invalidates the agreement

under Ohio Rev. Code § 5801.10(E), which provides:

           Any agreement entered into under this section that complies with the
           requirements of division (C) of this section shall be final and binding on the
           parties to the agreement or persons represented by the parties to the
           agreement whether by reason of Chapter 5803. of the Revised Code or
           otherwise, and their heirs, successors, and assigns, but shall have no effect
           on any trustee, settlor, beneficiary, or creditor who is not a party to the
           agreement or is not represented by a party to the agreement.

Mr. Duke is not a party to the PSA, and thus no provision of the PSA is final and

binding as to his interest in the Tevlin Trust.

                      iii. The PSA improperly modifies the beneficiaries’ interest in the trust

           The Tevlin Trust was created as a discretionary pot trust. The beneficiaries were

not given a monetary or percentage interest in the trust. The trustee was not required to



23   Ex. 4, PSA at p. 1, Introduction and ¶¶3, 4.

                                                    13
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 14 of 17 PAGEID #: 5434



distribute the trust funds evenly. Instead, the trust assets were to be placed in a single

pot, and then the trustee was to use its discretion to make distributions from that pot as

were necessary to support the various beneficiaries.24

           The PSA attempts to completely change the purpose of the Tevlin Trust and the

nature of the beneficiaries’ interests in it. The PSA assigns each beneficiary an equal

share in the trust, and then directs the trustee to immediately distribute the trust funds,

rather than to use them for support over time. Such a material modification is

prohibited by the Ohio Trust Code. Ohio Rev. Code § 5801(C) (“The agreement may

not…change the interests of the beneficiaries in the trust… Matters that may be

resolved by a private settlement agreement include…(4) Modifying the terms of the

trust, if the modification is not inconsistent with any material purpose of the trust;”).

                        iv. The PSA improperly terminates the trust

           In addition to improperly modifying the trust terms and the interests of the

beneficiaries, the PSA improperly terminates the Tevlin Trust. This purported

termination is the only way the United States could get around the rule prohibiting

creditors from compelling distributions from discretionary trusts. If the trust is

terminated, it is no longer discretionary.

           But early termination of a discretionary trust via private settlement agreement is

prohibited by the Ohio Trust Code. Ohio Rev. Code § 5801.10(C) (“The agreement may




24   Ex. 1, Tevlin Trust at § 4.3.c.

                                                 14
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 15 of 17 PAGEID #: 5435



not effect a termination of the trust before the date specified for the trust's termination

in the terms of the trust.”).

                  v. The PSA improperly allows the United States to attach Mr. Duke’s
                     interest in, and compel a distribution from, a discretionary trust

       The most glaring error with the PSA is that its purpose is to force a distribution

to Mr. Duke, which can then be levied by the United States. As discussed above (see

supra § III.a.), the Tevlin Trust is a discretionary trust, and a creditor cannot attach a

beneficiary’s interest in, or compel a distribution from, a discretionary trust.

Consequently, the portion of the PSA requiring the trustee to terminate the trust and

distribute Mr. Duke’s portion to the United States is invalid. See Ohio Rev. Code §

5801.10(C) (“The agreement may not… include terms and conditions that could not be

properly approved by the court under Chapters 5801. to 5811. of the Revised Code or

other applicable law.”).

IV.    CONCLUSION

       The Tevlin Trust is a discretionary trust protected by Ohio law from attachment

and compelled distribution by creditors of its beneficiaries. This rule presented a

roadblock to the United States’ efforts to collect on its restitution order against Mr.

Duke. In an attempt to bypass this roadblock, the United States entered into the PSA

with the other beneficiaries that purported to modify the trust to give Mr. Duke a

specific interest, and then terminate the trust thus compelling the trustee to distribute

Mr. Duke’s portion to the United States.




                                              15
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 16 of 17 PAGEID #: 5436



      But the PSA violates Ohio law. It fails to make Mr. Duke’s interest in the trust

subject to attachment and compelled distribution by the United States. Accordingly, the

Writ must be quashed.

                                        Respectfully submitted,

                                        /s/ Chad R. Ziepfel
                                        Chad R. Ziepfel (0084274)
                                        Taft Stettinius & Hollister LLP
                                        425 Walnut Street, Suite 1800
                                        Cincinnati, Ohio 45202
                                        Ph: (513) 357-9368
                                        Fx: (513) 381-0205
                                        cziepfel@taftlaw.com

                                        Attorney for Garnishee LCNB National Bank, in its
                                        capacity as Trustee for the Robert E. Tevlin Trust




                                           16
 Case: 1:10-cr-00014-TSB Doc #: 297 Filed: 04/15/19 Page: 17 of 17 PAGEID #: 5437



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019 a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties in this case by operation of

the Court’s CM/ECF system. Parties may access this filing through the Court’s system.

       I further certify that on April 15, 2019, a copy of the foregoing was served via

regular mail upon the following:

Eric Duke
1638 Brandon Drive
Hebron, KY 41048

Bethany J. Hamilton
Assistant United States Attorney
U.S. Attorney’s Office for the Southern District of Ohio
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

                                                /s/ Chad R. Ziepfel
